Citation Nr: 0012857	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  96-43 903	)	DATE
	)
	)

From the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's disability compensation benefits on behalf of his 
minor child, [redacted].

ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 Special Apportionment 
Decision from the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
appellant's claim for the apportionment of the veteran's VA 
disability compensation benefits on behalf of the minor child 
of the veteran.

During the course of this appeal, the claims folder was 
transferred to the Roanoke, Virginia, RO in light of the 
veteran's change of residence to Virginia.


REMAND

A review of the claims folder reveals that in April 1976, the 
veteran was adjudicated incompetent for VA compensation 
purposes, and that shortly thereafter, the RO appointed his 
mother as custodian.  After the veteran and the appellant 
were married in July 1976, the record shows that the 
appellant was appointed as his custodian and payee.  

Subsequent to their November 1988 divorce, the veteran's 
minor child [redacted] resided with her paternal grandmother, who 
was appointed as her custodian.  The record further shows 
that a portion of the veteran's disability compensation was 
initially apportioned to his mother on the minor child's 
behalf; the apportionment ceased when the veteran's minor 
daughter apparently relocated to his residence.  In any 
event, although the record reflects that the veteran is still 
an adjudicated incompetent, the claims folder does not 
indicate who currently is entrusted to serve as his 
custodian.  Moreover, his disability compensation payments 
apparently are being sent directly to him which may be in 
violation of 38 C.F.R. § 3.353(a)(2) (1999).  

If a veteran is incompetent due process requires that the 
custodian be provided copies of all the pertinent VA rating 
actions, notification letters, statements, statements and 
supplemental statements of the case (SOCs and SSOCs), as well 
as the substance of the appellant's substantive appeal.  
Accordingly, to ensure that the veteran's due process rights 
are protected, this matter must be REMANDED to the RO for the 
following actions:

1.  Because the contested claims 
procedures pursuant to 38 U.S.C.A. § 
7105A (West 1991); 38 C.F.R. §§ 19.100, 
19.101 and 19.102 (1999) were apparently 
not fully followed during the course of 
this appeal, the RO must correct that 
defect in order to afford the appellant 
and the veteran their due process rights.  
To this end, unless the RO has 
adjudicated the veteran competent, the RO 
should identify the veteran's current 
custodian and provide that individual 
with a copies of all determinations, 
notices, statements, statements and 
supplemental statements of the case (SOCs 
and SSOCs), as well as a summary of the 
content of the appellant's contentions.  
In the event the veteran remains 
adjudicated incompetent but does not have 
a custodian, one should be appointed and 
thereafter provided with a copies of all 
determinations, notices, statements, SOCs 
and SSOCs, as well as a summary of the 
content of the appellant's contentions.

2.  Unless the veteran has been 
adjudicated competent, after providing 
the custodian with the materials referred 
to in paragraph one, as well as the 
opportunity to offer evidence in argument 
on the veteran's behalf, the RO should 
readjudicate the issue of the appellant's 
entitlement to an apportionment of the 
veteran's compensation on behalf of the 
minor child [redacted], in light of all of the 
evidence and argument of record, to 
include any evidence and argument added 
pursuant to this REMAND.  Both parties, 
as well as each of their representatives, 
should be notified of the action taken 
and should be furnished a copy of the 
SSOC that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  Both parties and their 
representatives should also be afforded 
the opportunity to respond to that SSOC 
before the case is returned to the Board 
for further appellate review.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

